Citation Nr: 0804918	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-37 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty June 1966 to December 1969.  
The appellant is the veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	The veteran died in October 2002, at the age of 54.  The 
immediate cause of death was listed on the death certificate 
as metastatic malignant melanoma due to extensive military 
sun exposure.

2.	At the time of the veteran's death, service connection was 
not in effect for any disability.  

3.	Malignant melanoma was more likely than not the result of 
sun exposure during service based on the review of the 
competent medical evidence on file.  

4.	A disability of service origin was involved the veteran's 
death.


CONCLUSIONS OF LAW

1.	With resolution or reasonable doubt in the appellant's 
favor malignant melanoma was incurred as the result of 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

2.	With resolution of reasonable doubt in the appellant's 
favor, a service-connected disease or disability caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  In view of the outcome granting the 
benefit sought herein, additional notice and development is 
deemed unnecessary.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service- connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant is claiming service connection for the cause of 
the veteran's death.  The record includes the certificate of 
death that shows that the veteran died in October 2002, at 
age 54.  The immediate cause of death was listed on the death 
certificate as metastatic malignant melanoma due to extensive 
military sun exposure.  No autopsy was performed.  At the 
time of the veteran's death, service connection was not in 
effect for any disorder.  After review of the entire evidence 
of record, and for the reasons that will be given, the Board 
finds that the evidence raises a reasonable doubt and with 
appropriate resolution supports the appellant's claim.  

In support of the appellants claim, statements have been 
received from two men who served with the veteran while on 
active duty.  They indicate that while serving in Thailand 
with the veteran the heat and humidity was such that they 
frequently went shirtless, without sun protection.  A 
photograph from that time period that appeared in the 
newspaper Stars and Stripes identifies the veteran and shows 
him to be working without a shirt, maintaining supplies on a 
B-52 Stratofortess.  

There are two medical opinions of records that support the 
appellants claim for service connection for the cause of the 
veteran's death.  The first, dated in July 2002, was received 
from the Chief of the Hematology/Oncology department of the 
VA Medical Center in Manchester, New Hampshire (VAMC).  He 
reported the veteran's history of severe sun exposure during 
service and noted that the melanoma had developed in the 
infrascapular area that had sustained sunburn while the 
veteran was on active duty.  The relationship between sun 
exposure and malignant melanoma is well known and accepted by 
medical professionals and it seemed that a service connection 
of the present melanoma and service was just.  

In an August 2004 statement, a private physician, who treated 
the veteran's melanoma prior to death, stated that the 
intense sun exposure during military duty may have attributed 
to causing the veteran's melanoma.  

In addition, in this case, the veteran's death certificate 
lists the immediate cause of the veteran's fatal melanoma as 
sun exposure during service.  Prior to that time, a VAMC 
physician rendered an opinion in support of this theory and a 
private physician, in a subsequent opinion echoed this 
sentiment.  Thus, there are three separate documents that 
support the appellant's contention that sun exposure during 
service was a contributor to the development of the fatal 
melanoma.  There is no contrasting medical opinion of record 
to dispute this conclusion.  While it is true that the 
medical evidence does not show that he was treated for 
sunburn in service, it is essentially reported that one did 
not leave the flight line if possible.  That does not seem an 
unreasonable explanation in a time of war.  Therefore, it is 
found that with resolution of reasonable doubt in the 
appellant's favor, the claim and service connection for the 
cause of the veteran's death is warranted.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


